In a proceeding pursuant to Family Court Act article 6, the mother appeals from stated portions of an order of the Family Court, Dutchess County (Brands, J.), dated January 5, 1996, which, inter alia, in effect, granted the father’s cross petition to the extent of giving him final decision-making authority over all major matters affecting the welfare of the parties’ twin sons.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
There is no merit to the mother’s contentions that the Family Court had no jurisdiction to grant the father final decision-making authority over all major matters affecting the welfare of the parties’ twin sons and that the father did not request such relief. In his cross petition, the father sought final decision-making authority over educational matters affecting the children and "such other further and different relief as the Court may deem just and proper”. The father sought this relief because, as the Family Court found, the mother had failed to consult with him concerning "all major decisions concerning the children, inclusive of educational, medical, and religious matters”, as she was directed to do by an order of the same court (Bernhard, J.), entered January 29, 1990. Moreover, although the Family Court "dismissed” the father’s cross petition, it did not do so until after it had addressed the issues raised therein insofar as they relate to the parties’ twin sons. *438Therefore, the Family Court, in effect, granted the cross petition to the extent of giving the father final decision-making authority over all matters affecting the welfare of the parties’ twin sons.
The mother’s remaining contentions are without merit. Thompson, J. P., Sullivan, Pizzuto and Santucci, JJ., concur.